Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1525 Filed 07/30/21 Page 1 of 31




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 TIMOTHY BROWN                                2:19-CV-12965-TGB-DRG


                   Plaintiff,             ORDER ADOPTING REPORT
                                           AND RECOMMENDATION
       vs.
                                                (ECF NO. 21)

 COMMISSIONER           OF      SOCIAL
 SECURITY


                   Defendant.

      This matter is before the Court on Magistrate Judge David R.

 Grand’s Report and Recommendation of March 26, 2021, recommending

 that Plaintiff’s motion for summary judgment be denied, that
 Defendant's motion for summary judgment be granted, and that the

 findings and conclusions of the Commissioner be affirmed. ECF No. 21.

 The Court has reviewed Magistrate Judge Grand’s Report and

 Recommendation, and Plaintiff's objections thereto. For the reasons set

 forth below, Plaintiff’s objections are OVERRULED, and the Report and

 Recommendation is ACCEPTED and ADOPTED as the Court’s

 findings of fact and conclusions of law. Consequently, the decision of the

 Commissioner denying Plaintiff's disability claim is AFFIRMED.



                                      1
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1526 Filed 07/30/21 Page 2 of 31




                          I.    BACKGROUND

      Timothy Brown alleges disability since January 1, 2010 primarily

 based on back pain, knee pain, and anxiety. Admin. R., ECF No. 15-2,

 PageID.183. He filed claims for Supplemental Security Income (SSI) and
 Disability Insurance Benefits (DIB) on May 27, 2010. Id.

      After an October 2010 hearing, ALJ Theodore Grippo found Brown

 had severe lumbar and left shoulder disorders in addition to severe
 anxiety and affective disorders. Id. Despite this, he found Brown was not

 disabled under the Social Security Act because he was able to perform

 past relevant work as a fast-food cook. Id. at PageID.188, 193.

      Brown appealed this initial decision to the Appeals Council, which

 denied review on July 25, 2013. R. & R., ECF No. 21, PageID.1492, n. 1.

 He also reapplied for the same benefits on October 8, 2013. Id. at
 PageID.1492. However, on March 31, 2015, this Court remanded Brown’s

 initial case to the Appeals Council because his work as a fast-food cook

 did not meet the “substantial gainful activity” level necessary to qualify

 as past relevant work. Id. at PageID.1492, n. 1. The Appeals Council then

 remanded Brown’s initial case to an ALJ with an order to consolidate it

 with his second application. Id.

      ALJ Amy Rosenberg held a hearing on Brown’s consolidated

 applications on September 16, 2015. Admin. R., ECF No. 15-8,

 PageID.687. After applying the five-step analysis the SSDI regulations

 prescribe for determining whether an individual is disabled, ALJ
                                      2
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1527 Filed 07/30/21 Page 3 of 31




 Rosenberg issued a decision on December 24, 2015 finding Brown was

 not disabled at Step Five. Id. at PageID.700. Specifically, after finding

 Brown retained a Residual Functional Capacity (RFC) to perform light,

 unskilled work, id. at PageID.695, she determined he could not perform
 past relevant work but could adjust to other jobs that existed in

 significant numbers in the national economy. Id. at PageID.698, 700.

      Brown filed for review with this Court on October 9, 2019. ECF No.
 1. In his Motion for Summary Judgment, Brown argued ALJ Rosenberg

 erred by (1) failing to discuss listing 1.04A at Step Three of her decision,

 Mot., ECF No. 17, PageID.1444, (2) failing to include Brown’s moderate

 mental impairments in Brown’s RFC, Id. at PageID.1448-49, and (3)

 assigning little weight to statements from Brown’s treating physician,

 Dr. Andrea Breese, that Brown was disabled. Id. at PageID.1453.
      Magistrate Judge Grand recommended this Court deny Brown’s

 Motion. R. & R., ECF No. 21, PageID.1507. Specifically, he found the

 ALJ’s failure to consider listing 1.04A is a harmless error at most. Id. at

 PageID.1496. Judge Grand also found the ALJ properly accounted for

 Brown’s moderate mental impairments in the RFC. Id. at PageID.1502-

 03. Finally, Judge Grand found the ALJ appropriately discounted Dr.

 Breese’s opinions. Id. at PageID.1505-06.

      Now, Brown makes three objections to the R&R. He contends that

 (1) the ALJ erred by failing to explicitly discuss listing 1.04A at Step

 Three, and this cannot be a harmless error, Obj., ECF No. 22,
                                      3
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1528 Filed 07/30/21 Page 4 of 31




 PageID.1511-12; (2) the ALJ did not incorporate Brown’s mental

 impairments in her hypothetical to the Vocational Expert and

 subsequently erred in determining his RFC, Id. at PageID.1513-15; and

 (3) the ALJ improperly discounted two statements from Brown’s treating
 physician. Id. at PageID.1515-16.

                     II.   STANDARD OF REVIEW

      The law provides that either party may serve and file written
 objections “[w]ithin fourteen days after being served with a copy” of the

 report and recommendation. 28 U.S.C. § 636(b)(1). Brown filed a timely

 objection to the Report and Recommendation (ECF No. 22) and the

 Commissioner filed a response to Brown’s objection (ECF No. 23). This

 Court must conduct a de novo review of the parts of a report and

 recommendation to which a party objects. See 28 U.S.C. § 636(b)(1). “A
 judge of the court may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge. The judge

 may also receive further evidence or recommit the matter to the

 magistrate judge with instructions.” Id.

      For any parts of the report and recommendation reviewed de novo,

 the Court’s judicial review is nevertheless circumscribed: the Court

 “must affirm the Commissioner's conclusions absent a determination

 that the Commissioner has failed to apply the correct legal standard or

 has made findings of fact unsupported by substantial evidence in the


                                      4
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1529 Filed 07/30/21 Page 5 of 31




 record.”1 Longworth v. Comm'r of Soc. Sec., 402 F.3d 591, 595 (6th Cir.

 2005). Substantial evidence is not a high standard, requiring “more than

 a scintilla of evidence but less than a preponderance.” Rogers v. Comm’r

 of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

      Different kinds of evidence are generally given different weight.

 Evidence can come from an “acceptable medical source” or “other

 sources.” 20 C.F.R. §§ 404.1513 (amended March 27, 2017), 416.913

 (amended March 27, 2017). An opinion from a medical source who has

 examined the claimant is generally given more weight than one who has

 not. The opinion of someone who regularly treats the claimant (treating-
 source opinion) must be given “controlling weight” if “well-supported by

 medically acceptable clinical and laboratory diagnostic techniques” and

 “not inconsistent with the other substantial evidence in [the] case
 record.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see also Gayheart v.

 Comm'r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013).

                             III. ANALYSIS
 1. The ALJ’s failure to expressly discuss listing 1.04A at Step
 Three is at most a harmless error.
      Brown’s first Objection argues ALJ Rosenberg did not justify her

 finding that Brown did not meet or equal any listed impairment. Obj.,

 ECF No. 22, PageID.1511. In response, the Commissioner argues that



 1The ALJ’s decision stands as the Commissioner’s final decision. See 20
 C.F.R. § 404.981.
                                   5
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1530 Filed 07/30/21 Page 6 of 31




 the ALJ’s failure to specifically discuss listing 1.04A was harmless. Resp.,

 ECF No. 23, PageID.1519.

      At Step Three, the ALJ considers whether a claimant’s impairment

 meets or medically equals the criteria of any impairment listed in
 Appendix 1 to Subpart P of the SSDI regulations. 20 C.F.R. § 404.1520

 (a)(4)(iii). If the ALJ determines a claimant meets or medically equals a

 listed impairment, the claimant is disabled. Id. A claimant must satisfy
 each of the listing’s criteria for an ALJ to find the claimant disabled

 under the listing at this step. Id. at § 404.1525 (c)(3). The ALJ must

 discuss a particular listing where the record raises “a substantial

 question as to whether the claimant could qualify as disabled” under that

 listing. Smith-Johnson v. Comm'r of Soc. Sec., 579 F. App'x 426, 432 (6th

 Cir. 2014) (quoting Abbott v. Sullivan, 905 F.2d 918, 925 (6th Cir. 1990)).
 To create a substantial question, a claimant must point to specific

 evidence that demonstrates the claimant could reasonably meet or equal

 every requirement of the listing. Id.
      Judge Grand appropriately analyzed the record to see whether

 evidence created a substantial question that would have required the

 ALJ to discuss listing 1.04A. Brown cannot point to evidence showing he

 meets all the listing’s criteria, so the ALJ was not required to specifically

 evaluate it. Further, her discussion of relevant evidence adequately

 demonstrates why she determined Brown did not meet any listing.


                                      6
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1531 Filed 07/30/21 Page 7 of 31




      a. The ALJ was not required to discuss listing 1.04A.

      Generally, “[i]t is an elemental principle of administrative law that

 agencies are bound to follow their own regulations.” Wilson v. Comm’r of

 Soc. Sec., 378 F.3d 541, 545 (6th Cir. 2004). An ALJ’s failure to follow its
 agency’s procedural regulations may be reversible error, even if

 substantial evidence ultimately supports the decision, where that failure

 deprives claimants of a procedural protection. Id. at 547. However, a

 Social Security ALJ does not need to discuss listings the applicant clearly

 does not meet. Smith-Johnson, 579 F.3d at 432 (citing Sheeks v. Comm’r

 of Soc. Sec. Admin., 544 F.App’x 639, 641 (6th Cir. 2013)). Further, a de

 minimis or minor violation of a procedural protection may be a harmless

 error. Wilson, 378 F.3d at 545.

      Here, Brown did not point to evidence creating a substantial
 question he could meet listing 1.04A, so the ALJ was not required to

 discuss it. Even if the ALJ’s failure to discuss 1.04A was a procedural

 violation, she discussed evidence relevant to his inability to meet listing

 1.04A, which allows Brown and this Court to see how she concluded he

 did not meet any listing.
            i. The record does not create a substantial question as
            to whether Brown can meet listing 1.04A.
      Even if the ALJ’s listing analysis was lacking, she was not required

 to discuss listing 1.04A because Brown did not raise a substantial

 question as to whether he could meet it. Listing 1.04A requires

                                      7
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1532 Filed 07/30/21 Page 8 of 31




 “[e]vidence of nerve root compression characterized by neuro-anatomic

 distribution of pain, limitation of motion of the spine, motor loss (atrophy

 with associated muscle weakness or muscle weakness) accompanied by

 sensory or reflex loss and, if there is involvement of the lower back,
 positive straight leg raising test (sitting and supine).” 20 C.F.R. pt. 404,

 subpt. P, app. 1 § 1.04(A). Brown argues the ALJ’s failure to discuss the

 listing is not harmless because it ignores significant evidence favorable
 to him. Obj., ECF No. 22, PageID.1512. The Commissioner and Judge

 Grand agree that the evidence demonstrates Brown cannot meet or equal

 listing 1.04A. Resp., ECF No. 23, PageID.1519.

      The ALJ need only discuss a listing where the record raises “a

 substantial question as to whether [the claimant] could qualify as

 disabled” under a listing. Smith-Johnson, 579 F. App'x at 432 (quoting
 Abbott v. Sullivan, 905 F.2d 918, 925 (6th Cir. 1990)). To create a

 substantial question, a claimant must point to specific evidence that

 demonstrates the claimant could reasonably meet or equal every
 requirement of the listing. Id. A claimant must do more than point to

 evidence on which the ALJ could have based her finding regarding

 whether the claimant met a listing in the record. Id. (citing Sheeks, 544

 F.App’x at 641-42 (6th Cir. 2013)) (emphasis added).

      For example, in Smith-Johnson, the claimant only pointed to a

 checked-box statement from a physician stating she met the listing at

 issue, and the court found this was not enough raise a substantial
                                      8
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1533 Filed 07/30/21 Page 9 of 31




 question. Id. at 433-34. Brown does slightly more here: he points to a

 report from Dr. Iman Abou Chakra, who observed “fluctuating” and

 “intermittent” pain which “[Brown] describes as numbness and tingling,”

 and suggests this is evidence of a disabling spinal condition. Obj., ECF
 No. 22, PageID.1515. However, this evidence appears subjective, which

 is insufficient to raise a question as to whether Brown can satisfy the

 listing. 20 C.F.R. pt. 404, subpt. P, app. 1 § 1.00(D) (“[P]hysical findings
 must be determined on the basis of objective observation during the

 examination and not simply a report of the individual's allegation; e.g.,

 ‘He says his leg is weak, numb.’”).

      Even if Dr. Chakra’s note is read generously as objective evidence,

 it is not enough to raise a substantial question in light of the whole

 record. In Sheeks, the claimant pointed to his failure to finish high school
 and special education classes in order to establish a requirement of the

 listing at issue: subaverage intellectual functioning with onset before age

 22. 544 F.App’x at 642. However, the court found this was a “mere toehold

 in the record on an essential element of the listing,” and held it was

 insufficient because the record showed he later earned a GED and did

 not continue in special education during high school. Id. Similarly here,

 negative MRI results and straight leg tests show there is no substantial

 question as to whether Brown can meet the nerve-root impingement

 element of listing 1.04A. R. & R., ECF No. 21, PageID.1500-01.


                                       9
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1534 Filed 07/30/21 Page 10 of 31




       Even a failure to discuss objective evidence of one element when

 analyzing a listing is not a remand-worthy error if a claimant cannot

 meet the rest of the criteria. In Harrison v. Commissioner of Social

 Security, No. 18-10374, 2019 WL 4450983 (E.D. Mich. Sept. 17, 2019),

 the ALJ failed to discuss straight leg tests showing nerve root

 impairment when evaluating listing 1.04, but the court found this did not

 require remand because the claimant’s records showed normal strength,

 reflexes, and sensation. Id. at *8-9. Brown’s records show the same. R. &

 R., ECF No. 21, PageID.1500-01. Therefore, as in Harrison, even if Dr.

 Chakra’s statements suggest Brown might suffer from nerve-root
 impingement, substantial evidence supports the ALJ’s decision that he

 does not meet or equal the rest of the listing’s requirements. R. & R., ECF

 No. 21, PageID.1500-01.
       Since there is no “substantial question” as to whether Brown can

 meet all elements of listing 1.04A, the ALJ did not err in failing to discuss

 it under Step Three.
             ii. The ALJ’s decision does not deprive Brown of a
             procedural protection.
       Brown also argues the ALJ’s failure to analyze the listing under

 Step Three cannot be a harmless error because by failing to do so, the

 ALJ prevents Brown from seeing how the decision was reached. Obj.,

 ECF 22, PageID.1512-13. The Commissioner points out that Brown’s

 argument is correct as related to the treating physician rule but notes

                                      10
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1535 Filed 07/30/21 Page 11 of 31




 that a listing evaluation involves distinct regulatory and legal criteria.

 Resp., ECF No. 23, PageID.1519.

       An agency’s violation of its procedural rules is a reversible error if

 it deprives a litigant of “substantial rights.” Wilson, 378 F.3d at 546-47
 (quoting Connor v. United States Civil Service Commission, 721 F.2d

 1054, 1056 (6th Cir. 1983)). However, an agency’s (1) failure to follow a

 procedural rule “adopted for the orderly transaction of business” or (2)
 minor violation of a procedural protection do not result in such a

 deprivation and may be a harmless error. Id. at 547. In the Sixth Circuit,

 a Step Three error is harmless where the ALJ’s opinion allows the

 claimant and this Court to review her rationale. Forrest v. Comm’r of Soc.

 Sec., 591 F.App’x 359, 365 (6th Cir. 2014). Therefore, this Court reviews

 ALJ decisions for harmless error based on the entire record. Heston v.
 Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001).

       Brown argues he cannot see the ALJ’s rationale for denying his

 claim because she failed to evaluate listing 1.04A at Step Three. Obj.,

 ECF No. 22, PageID.1513. However, Brown and this Court can review

 the ALJ’s decision-making process by looking elsewhere in the opinion.

 In Forrest, the claimant pointed at two listings that require an inability

 to ambulate effectively. 591 F.App’x at 366. Although the ALJ provided

 minimal reasoning at Step Three, in the opinion the ALJ found the

 claimant could walk without a cane and move furniture, activities which

 supported a finding the claimant did not meet the listing’s requirement.
                                      11
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1536 Filed 07/30/21 Page 12 of 31




 Id. The ALJ’s thin explanation under Step Three did not deprive the

 claimant of a procedural right or preclude judicial review because the

 ALJ provided sufficient explanation elsewhere in the opinion. Id. at 364.

       Here, Brown is pointing to a listing that requires nerve root
 impingement. R. & R., ECF No. 21, PageID.1499. ALJ Rosenberg

 discussed evidence showing Brown does not satisfy this requirement

 despite failing to name 1.04A. Admin. R., ECF No. 15-8, PageID.696.
 Specifically, she noted Brown’s negative MRIs, intact sensation, and

 ability to ambulate adequately. Id. at PageID.696. Although she

 discussed this evidence without naming listing 1.04A, her explanation

 enables both Brown and this Court to see why he does not meet it.

       Had the ALJ’s opinion specifically named and discussed listing

 1.04A at Step Three, it would have more clearly conveyed to Mr. Brown
 why he is not disabled under that listing. But because the ALJ discussed

 evidence elsewhere in the record showing how Brown could not satisfy a

 key requirement of this listing, it is not difficult for either Brown or a

 reviewing court to put the pieces together to understand why he does not

 meet this listing. Thus, the ALJ’s failure to discuss this evidence under

 the Step Three heading does not deprive Brown of a procedural

 protection, and any error is harmless. Cf. Wilson, 378 F.3d at 544 (stating

 the procedural requirement at issue exists for the claimant to understand

 the outcome of their case and to permit “meaningful review” of the ALJ’s

 analysis) (internal citations omitted).
                                      12
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1537 Filed 07/30/21 Page 13 of 31




       b. Judge Grand is not rationalizing the ALJ’s decision post
       hoc.
       Brown also argues the Magistrate Judge is impermissibly
 substituting his own rationale for the ALJ’s failure to evaluate listing

 1.04A at Step Three when he points to evidence elsewhere in the record

 showing Brown failed to meet the listing. Obj. ECF No. 22, PageID.1511.

 The Commissioner suggests Judge Grand appropriately evaluated the

 record and correctly found Brown cannot meet or equal listing 1.04A.

 Resp., ECF No. 23, PageID.1518.

       In most circumstances, courts may not speculate on the reasons

 behind an ALJ’s decision. Hyatt Corp. v. N.L.R.B., 939 F.2d 361, 367 (6th

 Cir. 1991). However, in the Social Security context, a reviewing court may
 evaluate findings by health professionals to assess if they raise a

 substantial question as to whether a claimant can meet a listing. Smith-

 Johnson, 579 F.App’x at 435. An ALJ must review all the claimant’s

 impairments to see if the sum is medically equivalent to a listed

 impairment. 20 C.F.R. § 404.1526(c). Therefore, the reviewing court may

 consider an ALJ’s evaluation of health records that were discussed at
 other steps of her decision. Smith-Johnson, 579 F.App’x at 435 (citing

 Bledsoe v. Barnhart, 165 F.App’x 408, 411 (6th Cir. 2006)). If a claimant

 suggests medical evidence supports a disability determination under a

 listing, it is proper for the reviewing court to evaluate whether that




                                      13
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1538 Filed 07/30/21 Page 14 of 31




 evidence actually raises a substantial question in light of the entire

 record. Smith-Johnson, 579 F.App’x at 435.

       Here, Judge Grand properly examined the record to determine

 Brown cannot meet listing 1.04A and that the ALJ did not err by failing
 to discuss it. In Smith-Johnson, the ALJ did not discuss a particular

 listing, but the reviewing court found no reversible error because the

 evidence did not show the plaintiff could meet that listing’s diagnostic
 definition. 579 F. App’x at 433-34. While Brown claims the ALJ erred by

 failing to discuss listing 1.04A here, he acknowledges MRI evidence is

 negative for nerve root impingement. Obj. ECF No. 22, PageID.1515.

 Judge Grand notes Brown has not tried to prove other elements of the

 listing and that other objective evidence is unfavorable. R. & R. ECF No.

 21, PageID.1501. As in Smith-Johnson, Judge Grand’s evaluation of
 these components of the record did not constitute a post-hoc

 rationalization. See Smith-Johnson, 579 F. App'x at 435 (“[T]here is a fine

 line between a post-hoc rationalization and a determination as to
 whether the record evidence raises a substantial question. Yet, it is

 proper for the court to evaluate whether the findings and opinions of . . .

 health professional[s] . . . raise[] a substantial question.”).
       Brown relies on Brock v. Colvin, 125 F. Supp. 3d 671 (N.D. Ohio

 205) and M.G. v. Commissioner of Social Security, 861 F. Supp. 2d 846

 (E.D. Mich. 2012) to argue the ALJ would not have made the same
 disability finding had she expressly considered listing 1.04A, see Obj.
                                       14
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1539 Filed 07/30/21 Page 15 of 31




 ECF No. 22, PageID.1512, but these cases are inapposite.2 In Brock, the

 ALJ’s conclusion the plaintiff did not meet listing 1.04 was found to be

 erroneous because the plaintiff presented three MRIs suggesting he could

 meet it. 125 F. Supp. 3d at 673. In M.G., the claimant also pointed to

 favorable evidence that created doubt about the ALJ’s decision. 861 F.

 Supp. 2d at 862. In contrast, Brown concedes his MRIs are inadequate to

 meet listing 1.04A. Obj. ECF No. 22, PageID.1515.

       The ALJ’s reliance on a medical opinion evaluating Brown under

 this listing also allows this Court to evaluate the ALJ’s Step Three

 conclusions despite her failure to name that listing. In M.G., the state
 medical examiner concluded the plaintiff met no listing without

 identifying any in his evaluation. 861 F. Supp. 2d at 858. By contrast,

 here Dr. Dinesh Tanna evaluated Brown under listing 1.04A and found
 he did not meet it. Admin. R., ECF No. 15-9, PageID.761. ALJ Rosenberg

 gave this opinion “significant weight,” which demonstrates sufficient

 consideration of the listing and provides substantial evidence for her

 conclusion Brown does not meet it. Id. at PageID.698. The ALJ also noted

 Brown’s MRIs were benign. Id. at PageID.696. She noted they did not

 show nerve root encroachment; that plaintiff was able to “ambulate
 adequately”; and his motor functions, reflexes, and sensation were

 2In addition to being factually dissimilar, Judge Grand notes that Brock
 has been questioned because of its reliance on Reynolds v. Commissioner
 of Social Security, 424 Fed. App’x 411 (6th Cir. 2011), which subsequent
 Sixth Circuit cases question. See RR ECF No. 21, PageID.1498 n. 4.
                                     15
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1540 Filed 07/30/21 Page 16 of 31




 largely intact. Id. Given she discussed this information that is related to

 the listing’s requirements and Dr. Tanna’s opinion that Brown did not

 meet them, her failure to explicitly mention 1.04A under Step Three does

 not require remand. See Gower v. Comm’r of Soc. Sec., No. 13-14511, 2015
 WL 163830 at *9 (E.D. Mich. Jan. 13, 2015) (finding no error even though

 the ALJ did not discuss specific items of evidence relating to listing 1.04

 in Step Three because she discussed negative straight leg tests, muscle
 strength, and ambulatory ability elsewhere in the decision and gave

 great weight to a medical opinion concluding the claimant was not

 disabled despite considering listing 1.04).

       The ALJ’s reliance on Dr. Tanna and her discussion of relevant

 evidence elsewhere in the opinion allowed Judge Grand to determine that

 the ALJ would have found Brown could not meet the listing had she done
 the same analysis under Step Three, so he is not rationalizing post-hoc.

 2. The ALJ’s RFC likely reflected Brown’s mental impairments.

       ALJ Rosenberg stated Brown had moderate concentration,

 persistence, or pace (CPP) deficiencies based on opinions from two

 doctors. Id. In his second Objection, Brown argues the ALJ did not

 properly include those findings in a hypothetical3 to the Vocational


 3 ALJ Rosenberg’s complete hypothetical described an individual who “is
 limited to working at the light exertional level, but would require a
 sit/stand option allowing him to change position between sitting or
 standing as necessary to relieve discomfort up to two to three times per
 hour; the person can occasionally climb ramps or stairs, but can never
                                    16
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1541 Filed 07/30/21 Page 17 of 31




 Expert (VE) at hearing. Obj., ECF No. 22, PageID.1513. Further, Brown

 claims that if the ALJ had considered these limitations along with

 Brown’s physical impairments, she would have found he is unable to

 work. Id. at PageID.1514.
       The Commissioner responds that the first doctor, Terrance Mills,

 Ph.D, did not assess CPP limitations. Resp., ECF No. 23, PageID.1521.

 The Commissioner points out that while Brown initially argued Dr. Mills’
 findings were not included in the hypothetical, he now changes his

 argument to focus on the CPP limitations the ALJ included in her

 decision. Id. Further, there is no error because the RFC the ALJ assessed

 was consistent with the second opinion from Dr. Beshara, who considered

 findings by Dr. Mills. Id.

       A hypothetical question to a VE should include specific job-related
 restrictions rather than broad limitations. Edwards v. Barnhart, 383 F.

 Supp. 2d 920, 929 (E.D. Mich. 2005). If a credible medical professional

 puts concrete time-based limits on the claimant’s ability to sustain

 concentration, persistence, or pace, the ALJ must present such restraints

 to the VE. Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 516 (6th Cir. 2010).

 However, it is not an error requiring remand for an ALJ to paraphrase


 climb ladders, ropes, or scaffolds; this person can occasionally stoop,
 kneel, crouch, or crawl; this person can perform simple, routine tasks and
 make simple work-related decisions, and is limited to only occasional
 interaction with supervisors, coworkers, and the public.” Admin R., ECF
 No. 15-8, PageID.737-38.
                                      17
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1542 Filed 07/30/21 Page 18 of 31




 evaluations finding CPP limitations if no doctor assessed specific time-

 based restrictions, Smith-Johnson, 579 F.App’x at 437, and if elsewhere

 in the record a medical professional has found those limitations do not

 prevent the claimant from working. Cwik v. Comm'r of Soc. Sec., No. 10-
 15121, 2012 WL 1033578, *10 (E.D. Mich. Feb. 23, 2012), report and

 recommendation adopted, No. 10-15121, 2012 WL 1033527 (E.D. Mich.

 Mar. 27, 2012); see also Infantado v. Astrue, 263 F.App’x 469, 477 (6th
 Cir. 2008) (overruling claimant’s objection to the ALJ’s RFC assessment

 because the ALJ’s conclusion that claimant could perform unskilled work

 was consistent with a doctor’s opinion claimant could perform “simple
 tasks on a sustained basis[]”) (internal quotations omitted).

       While ALJ Rosenberg’s hypothetical to the VE could have been

 more specific, it nevertheless adequately represented Brown’s abilities.
 No medical examiner prescribed time limitations on his ability to sustain

 concentration, persistence, or pace. Ultimately, ALJ Rosenberg’s

 conclusion that Brown can perform unskilled work is consistent with

 medical opinions in the record.
       a. No doctor assessed concrete time-based limitations, and
       the ALJ otherwise accounted for Brown’s CPP deficiencies.
       A hypothetical limiting a claimant to “simple, routine, and

 repetitive tasks” adequately reflects moderate CPP limitations so long as

 no doctor placed concrete, time-based limitations on the claimant’s ability
 to focus or keep pace. Smith-Johnson, 579 F.App’x at 537.

                                      18
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1543 Filed 07/30/21 Page 19 of 31




       In Ealy, a doctor found the claimant could perform simple and
 repetitive tasks in two-hour segments where speed was not critical. 594

 F.3d at 516. However, the ALJ posed hypotheticals to the VE describing

 a person limited to “simple, repetitive tasks and instructions in non-
 public work settings.” Id. The court found the ALJ needed to include the

 two-hour limitation in the hypothetical, and the fact that the ALJ omitted

 this specific limitation required remand. Id.
       In contrast, neither Dr. Mills nor Dr. Beshara assessed Brown to

 have time-based restrictions. Admin. R., ECF No. 15-7, PageID.483;

 Admin. R., ECF No. 15-3, PageID.233-34. While the hypothetical ALJ
 Rosenberg posed to the VE is similar to that in Ealy, Admin. R., ECF No.

 15-8, PageID.738, the lack of any concrete limitations brings Brown’s

 case in line with Smith-Johnson. There, the ALJ’s hypothetical described
 a claimant that could perform “simple, routine, repetitive tasks, but must

 avoid contact with the general public,” which did not reflect the precise

 language the claimant’s doctor used in his evaluation. 579 F. App'x at
 436. Similarly here, the ALJ’s hypothetical described an individual who

 could “perform simple, routine tasks and make simple, work-related

 decisions and is limited to only occasional interactions with supervisors,
 coworkers, and the public.” Admin. R., ECF No. 15-7, PageID.738.

 Although this does not reflect the precise language used by either doctor

 who assessed Brown’s mental impairments, the ALJ sufficiently
 portrayed Brown’s mental impairments in her hypothetical because
                                      19
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1544 Filed 07/30/21 Page 20 of 31




 doctors placed no time-based limitation on Brown’s ability to sustain
 attention or concentration when performing simple tasks. Admin. R.,

 ECF No. 15-7, PageID.483; Admin. R., ECF No. 15-3, PageID.233-34; see

 Smith-Johnson, 579 F. App'x at 437 (finding “the limitation to simple,

 routine, and repetitive tasks adequately conveys” claimant’s moderate

 CPP limitations because no doctor placed “concrete functional

 limitations” on claimant’s ability focus on routine or repetitive tasks).
       Further, the doctor in Smith-Johnson found the claimant could

 perform simple tasks on a sustained basis despite moderate CPP

 limitations. 579 F. App'x at 437. Here Dr. Beshara likewise found Brown
 is “not significantly limited” in his ability to sustain an ordinary routine

 without special supervision despite finding a “moderately limited” ability

 to maintain attention and concentration over time. Admin. R., ECF No.
 15-3, PageID.233. Therefore, as in Smith-Johnson, the ALJ’s failure to

 articulate Brown’s limitations exactly as his previous doctors does not

 require remand. 579 F. App'x at 437.
       b. The ALJ’s conclusion Brown can work is consistent with
       medical evaluations.
       Additionally, ALJ Rosenberg did not need to include all of Brown’s
 mental limitations in the RFC because her conclusion that he can still

 perform unskilled work is consistent with a physician’s opinion.

       Brown cites Edwards v. Barnhart to argue the ALJ did not
 incorporate Dr. Mills’ findings into the hypothetical she posed to the VE.

                                      20
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1545 Filed 07/30/21 Page 21 of 31




 Obj., ECF No. 22, PageID.1513. There, the ALJ and a doctor found the
 claimant had moderate CPP limitations. 383 F. Supp. 2d at 930.

 However, the ALJ’s hypothetical restricting the claimant to jobs entailing

 no more than simple, routine, unskilled work did not capture potential
 problems with meeting quotas, staying alert, or keeping pace at an

 unskilled job. Id. Therefore, the VE’s response could not support the

 ALJ’s finding that the claimant could still perform unskilled work. Id. at
 931; see also Green v. Comm'r of Soc. Sec., No. CIV. 08-CV-11398-DT,

 2009 WL 2365557, *7, *10-11 (E.D. Mich. July 28, 2009) (remanding

 because the ALJ relied on the VE’s testimony stemming from an improper
 hypothetical in finding the plaintiff could work despite a lack of support

 elsewhere in the record) (emphasis added). The hypothetical here is

 similar, but the end result is not based solely on the VE’s testimony.
 Rather, the ALJ’s conclusion is also based on Dr. Beshara’s finding that

 Brown can perform unskilled work. See Admin. R., ECF No. 15-3,

 PageID.234. Thus, substantial evidence supports the RFC she assessed.
       Dr. Beshara considered Dr. Mills’ findings and specifically

 concluded Brown could still perform unskilled work, which brings this

 case in line with others in the district that do not remand for a failure to
 include moderate CPP limitations where the doctor who assessed them

 ultimately concluded the claimant can work. Hicks v. Comm'r of Soc. Sec.,

 No. 10-13643, 2011 WL 6000701, *8 (E.D. Mich. Nov. 28, 2011)
 (distinguishing such cases).
                                      21
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1546 Filed 07/30/21 Page 22 of 31




       While it is preferable to present a hypothetical that draws language
 directly from medical opinions, the VE’s testimony is not the only salient

 part of the record. Medical opinions concluding that Brown can work

 provide substantial evidence for the ALJ’s RFC. See, e.g., Chamberlin v.
 Comm'r of Soc. Sec., No. 4:19-CV-10412, 2020 WL 4577146, at *18 (E.D.

 Mich. Jan. 31, 2020), report and recommendation adopted, No. 19-10412,

 2020 WL 2300240 (E.D. Mich. May 8, 2020).
       The ALJ also considered both severe and moderate mental

 impairments Dr. Mills and Dr. Beshara found when opining that Brown

 can still work. Admin. R., ECF No. 15-8, PageID.697. She further noted
 Brown had moderate difficulties with social functioning. Id. at

 PageID.695. Despite Brown’s statement to the contrary, the ALJ

 appropriately    included    Brown’s      non-severe   impairments    when
 determining his RFC. See Obj., ECF No., 22 PageID.1514-15.

       ALJ Rosenberg’s RFC is based on medical findings that Brown can

 perform unskilled work in addition to the VE’s testimony. Therefore,
 although her hypothetical was imprecise, it is consistent with medical

 opinions and thus supported by substantial evidence.
 3. The ALJ did not violate the treating physician rule in
 discounting Dr. Breese’s statements Brown was disabled.
       In his third and last Objection, Brown argues the ALJ should not

 have discounted statements from his treating physician, Dr. Andrea

 Breese, that concluded he was disabled and states the ALJ did not

                                      22
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1547 Filed 07/30/21 Page 23 of 31




 properly advise why she gave those statements little weight. Obj., ECF

 No. 22, PageID.1515. The Commissioner and Judge Grand point out the

 issue of disability is one reserved for the Commissioner, so Dr. Breese’s

 statements are not “medical opinions,” and the ALJ had no duty to afford
 them any particular weight. Resp., ECF No. 23, PageID.1522; R. & R.,

 ECF No. 21, PageID.1505-06.

       For claims occurring prior to March 27, 2017, Social Security ALJs
 give opinions from treating-source physicians controlling weight that are

 consistent with the other substantial evidence and “well-supported.” 20

 C.F.R. §404.1527(c)(2). If the ALJ does not give the treating-source

 opinion controlling weight, “then the opinion is weighed based on the

 length, frequency, nature, and extent of the relationship, as well as the

 treating source’s area of specialty and the degree to which the opinion is
 consistent with the record as a whole.” 20 C.F.R. § 404.1527(c)(2); see also

 Gayheart, 710 F.3d at 376. Additionally, if an ALJ discounts a treating-

 source’s opinion, the ALJ must provide “good reasons” that are

 “supported by the evidence in the case record” for doing so. Gayheart, 710

 F.3d at 376 (quoting Soc. Sec. Rule. No. 96-2p, 1996 WL 374188, at *5

 (Soc. Sec. Admin. July 2, 1996)). This requirement avoids surprising a

 claimant where a doctor tells the claimant he is disabled but the ALJ

 finds otherwise, and it also permits meaningful review. Wilson, 378 F.3d

 at 544.


                                      23
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1548 Filed 07/30/21 Page 24 of 31




       Here, the ALJ did not need to give Brown’s treating physician’s

 opinion he was disabled controlling weight because her statements are

 not “opinions” within the regulation’s definition. But even if they were

 taken as such, ALJ Rosenberg provided “good reasons” for discounting
 them. And finally, even if the ALJ erred by not considering each

 regulatory factor, the error is harmless because Dr. Breese’s statements

 are “patently deficient,” and the ALJ’s explanation meets the goal of the

 treating physician rule.
       a. Dr. Breese’s statements are likely not “medical opinions”
       because they are on an issue reserved for the Commissioner
       and are conclusory.
       Brown points to two statements in the record from Dr. Breese

 declaring that Brown is disabled, and further argues observable spinal
 conditions may account for the pain Breese thought disabled Brown. Obj.,

 ECF No. 22, PageID.1516. However, Judge Grand notes Breese’s

 statements do not meet the regulatory definition of “medical opinion”

 because they declare Brown to be disabled, which is an issue reserved for

 the Commissioner. R. & R., ECF No. 21, PageID.1505-06. The

 Government argues this is a sufficient reason to reject that opinion.

 Resp., ECF No. 23, PageID.1522.

       The SSDI regulations define “[m]edical opinions” as “statements

 from acceptable medical sources that reflect judgments about the nature

 and severity of [the claimant’s] impairment(s), including [the claimant’s]

 symptoms, diagnosis and prognosis, what [the claimant] can still do
                                      24
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1549 Filed 07/30/21 Page 25 of 31




 despite the impairments, and [the claimant’s] physical or mental

 restrictions.” 20 C.F.R. § 404.1527(a)(1). An opinion that a claimant is

 disabled is not a “medical opinion” because this is a dispositive issue

 reserved for the Commissioner. Id. § 404.1527 (d)(1). Further, ALJs need
 not follow a treating physician’s conclusory or unexplained opinion.

 Cohen v. Sec. of Health & Human Services, 962 F.2d 524, 528 (6th Cir.

 1992).
       Dr. Breese’s statements are not medical opinions because they

 merely state, without any underlying analysis, that Brown is disabled.

 In McKinney v. Saul, No. 7:19-CV-060-CHB, 2020 WL 4678412 (E.D. Ky.
 Aug. 12, 2020), a treating doctor wrote the plaintiff was disabled without

 explanation or diagnosis. Id. at *2. The court concluded that the

 statement in McKinney opined on an issue left to the Commissioner, so it
 was not an opinion within the meaning of the regulation. Id. at *6. Here,

 the first statement Brown points to is in the form of a box that Dr. Breese

 checked on a housing application next to a statement that “the individual
 identified above . . . is disabled because of back pain.” Admin. R., ECF

 No. 15-7, PageID.494. As in McKinney, Dr. Breese did not discuss

 evidence supporting this conclusion. See Admin. R., ECF No. 15-7,

 PageID.494.

       Dr. Breese’s second statement is a letter stating Brown has been

 unable to work because of back pain and notes that MRIs show a disc

 disease. Admin. R., ECF No. 15-7, PageID.534. Although this statement
                                      25
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1550 Filed 07/30/21 Page 26 of 31




 is more than a checked box, it is equally conclusory. In Bass v. McMahon,

 499 F.3d 506 (6th Cir. 2007), a doctor also stated the claimant had

 disabling lower back pain. Id. at 510. However, the court found that

 doctor “gave no medical opinion” regarding the claimant’s ability to
 ambulate because the doctor’s statements were mere observations, not

 diagnoses. Id. Similarly here, Dr. Breese made an observation regarding

 Brown’s pain. Admin. R., ECF No. 15-7, PageID.534. Just as Bass’ doctor
 never drew a connection between Bass’ inability to work and any

 diagnosed condition, Bass, 499 F.3d at 510, Dr. Breese did not state

 Brown could not work because of a diagnosed disorder. See Admin. R.,

 ECF No. 15-7, PageID.534. Further, Brown has acknowledged the MRI

 results Dr. Breese references undermine her conclusion he is disabled.

 Obj., ECF No. 22, PageID.1515.
       While Dr. Breese stated Brown is disabled, this is something the

 Commissioner determines. Additionally, both of her statements on the

 issue are conclusory. Therefore, they are not medical opinions, and the

 ALJ permissibly disregarded both.
       b. The ALJ provided “good reasons” for discounting Dr.
       Breese’s statements.
       Brown    alternatively   argues     the   ALJ   violated   procedural

 requirements by failing to go through the factors an ALJ must discuss

 when disregarding a treating physician’s opinion. See Obj., ECF No. 22,

 PageID.1515. However, the government asserts the ALJ provided

                                      26
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1551 Filed 07/30/21 Page 27 of 31




 sufficient reasoning by noting Breese’s statements are not medical

 opinions and are unsupported by objective medical records. Resp., ECF

 No. 23, PageID.1523.

       The ALJ need not evaluate every factor listed in the regulation so
 long as she provides good reasons for (1) not affording the physician’s

 opinion controlling weight and (2) for the ultimate weighing of the

 opinion. Biestek v. Comm'r of Soc. Sec., 880 F.3d 778, 785 (6th Cir.
 2017), aff'd sub nom. Biestek v. Berryhill, 139 S. Ct. 1148 (2019). If the

 treating physician’s opinion is on whether the claimant is disabled or

 unable to work, the ALJ need only explain the consideration given to the
 opinion. Turner v. Comm'r of Soc. Sec., 381 F. App'x 488, 493 (6th Cir.

 2010).

       ALJ Rosenberg’s statement that Dr. Breese opined on a reserved
 issue sufficiently explains her decision to afford it little weight. In

 Turner, a doctor provided a summary statement stating Turner could not

 work. Id. at 493. The court found the ALJ provided “good reasons” for

 rejecting the doctor’s opinion by noting it spoke to an issue reserved for

 the Commissioner. Id. ALJ Rosenberg concluded likewise here. Admin.

 R., ECF No. 15-8, PageID.698.

       In fact, ALJ Rosenberg went further, providing “good reasons”

 describing why Dr. Breese’s opinion is not supported. Id. In Turner that

 ALJ’s rejection was found to be supported by substantial evidence

 because no other medical source concluded Turner could not perform
                                      27
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1552 Filed 07/30/21 Page 28 of 31




 light work. 381 F. App'x at 493. Here, ALJ Rosenberg relied on Dr.

 Tanna, who concluded Brown could still perform light work after

 evaluating his complaints and substantial physical impairments. Admin.

 R., ECF No. 15-8, PageID.697. She also noted Dr. Breese’s conclusions
 only referenced negative MRI results and did not prescribe specific work

 limitations. Id. As in Turner, her decision to give “little weight” to Dr.

 Breese’s statements is supported by substantial evidence.
       c. Dr. Breese’s statements are “patently deficient.”

       Brown argues Dr. Chakra’s observations of pain and numbness

 support the disabling pain Dr. Breese found. Obj., ECF No. 22,

 PageID.1516. While Brown asserts this could show nerve root

 impingement, the Government points out that Dr. Chakra’s findings

 merely reflect Brown’s subjective complaints and that Brown admits
 MRIs contradict his assertion. Resp., ECF No. 23, PageID.1522.

       In some circumstances, a failure to provide “good reasons” for

 discounting the opinion of a treating source might be “harmless error.”

 Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir. 2014). A

 violation of this procedural requirement may be harmless error if (1) “a

 treating source's opinion is so patently deficient that the Commissioner

 could not possibly credit it”; (2) “if the Commissioner adopts the opinion

 of the treating source or makes findings consistent with the opinion”; or

 (3) “where the Commissioner has met the goal of § 1527(c)(2)—the


                                      28
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1553 Filed 07/30/21 Page 29 of 31




 provision of the procedural safeguard of reasons—even though she has

 not complied with the terms of the regulation.” 378 F.3d at 547.

          An opinion is “patently deficient” when it is not “well-supported by

 medically acceptable clinical and laboratory diagnostic techniques.”
 Watters v. Comm’r of Soc. Sec. Admin., 530 F.App’x 419, 423 (6th Cir.

 2013). Dr. Breese’s statements that Brown is disabled fall into this

 category. The only support for her conclusions Brown points to is Dr.
 Chakra’s observations, which drew no link between Brown’s “fluctuating”

 and “intermittent” lower back and leg pain and any medical diagnosis.

 Admin. R., ECF No. 15-13, PageID.1265. This report offers nothing more

 than Brown’s subjective description of his pain. See Bass, 499 F.3d at 510

 (“Observations about plaintiff’s gait and ambulation . . . are more like

 statements by plaintiff about his conditions). The rest of Dr. Chakra’s
 treatment note plainly reflects Brown’s own statements. Admin. R., ECF

 No. 15-13, PageID.1265 (“The patient describes pain as numbness and

 tingling.”). Additionally, evidence from “medically acceptable clinical and

 laboratory diagnostic techniques” elsewhere in the record actually

 undermines Dr. Breese’s opinion. See R. & R., ECF No. 21, PageID.1507

 n. 10.

          Alternatively, if the ALJ’s decision accomplished the goal of §

 1527(c)(2), which is to explain the weight given to the treating source’s

 medical opinion and permit meaningful review, the ALJ’s failure to

 strictly comply with the procedural requirement is a harmless error.
                                       29
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1554 Filed 07/30/21 Page 30 of 31




 Friend v. Comm’r of Soc. Sec., 375 F. App’x at 547. This Court may

 consider the record as a whole to determine whether the ALJ weighted

 the opinion consistent with substantial record evidence, which would

 satisfy the purpose of § 1527(c)(2). See Heston, 245 F.3d 528, 536 (6th Cir.
 2001) (finding the failure to provide an explanation of weight given to a

 treating source’s opinion was harmless error).

       Finally, the ALJ’s discussion of Dr. Breese’s statements and other
 record evidence allow Brown and this Court to see why she gave those

 statements little weight, so she satisfied the purpose of the “good

 reasons” rule. See generally Cangialosi v. Comm'r of Soc. Sec., No. 13-
 10210, 2014 WL 1260711, *3-5 (E.D. Mich. Mar. 27, 2014) (holding “it

 was clear” why the ALJ thought evidence was inconsistent with

 statements that the claimant had a limited ability to sit, stand, and walk
 because the ALJ discussed each evaluation and summarized record

 evidence in detail). ALJ Rosenberg explained that MRI evidence

 contradicts Dr. Breese’s opinion and noted Brown’s evaluations finding

 Brown could “ambulate adequately,” “retain[ed] a functional range of

 motion,” and had “largely intact” neurological functioning. Admin. R.,

 ECF No. 15-7, PageID.698, 696. Because ALJ Rosenberg’s reasoning is
 clear in the record, she did not fail to comply with the “good reasons”

 requirement.




                                      30
Case 2:19-cv-12965-TGB-DRG ECF No. 24, PageID.1555 Filed 07/30/21 Page 31 of 31




                            IV.   CONCLUSION

       For all of the above reasons, the Court hereby ACCEPTS AND

 ADOPTS Magistrate Judge Grand’s report and recommendation (ECF

 No. 21) as this Court's findings of fact and conclusions of law. Plaintiff's
 motion for summary judgment (ECF No. 17) is DENIED, Defendant's

 motion for summary judgment (ECF No. 19) is GRANTED, and the

 findings and conclusions of the Commissioner are AFFIRMED.



       DATED this 30th day of July, 2021.



                                    BY THE COURT:




                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      31
